Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 12, 2021 has been entered. Claims 1-13 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 10-11 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5, line 2, claim 6, lines 4-5, claim 10, line 2 and claim 12, lines 4-5 recite the limitation of “band-like”. It is unclear for the term of “band-like” in what way the sound absorbing member is “like” a band or in which direction the sound absorbing member is “like” a band. Claims 5, 6, 10 and 12 render indefinite. Dependent claims 11 and 13 are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2009/0038726) in view of Lebrun et al. (US 2020/0157391). 
Regarding claims 1-2, Yukawa discloses that, as illustrated in Fig. 1-3, a pneumatic tire comprising:
a tread portion (Fig. 1, item 3t) extending in a tire circumferential direction and having an annular shape(as shown); 
a pair of sidewall portions (Fig. 1, item 3s) disposed on opposite sides of the tread portion; and 
a pair of bead portions (Fig. 1, item 3b) disposed inward of the sidewall portions in a tire radial direction; wherein
a sound absorbing member (Fig. 1, item 4) is fixed via an adhesive layer (Fig. 3, item 15) to an inner surface of the tread portion along the tire circumferential direction, and
the adhesive layer comprises a pressure-sensitive adhesive without including a base material ([0053], lines 1-5);
Yukawa individually teaches pressure sensitive adhesive layers as claimed and a tape comprising only an adhesive layer prepared without using the base material. However, Yukawa 
In the same field of endeavor, tire, Lebrun discloses that, as illustrated in Fig. 1, pressure-sensitive silicone adhesive of polyaddition type are based on a silicone polymer and catalyst. One advantage of this type of composition is that no solvent is required in the composition ([0035]). Thus, Lebrun discloses a solid pressure-sensitive adhesive. Further, Lebrun discloses that, application to the object and/or to the tyre of an adhesive layer comprising a pressure-sensitive silicone adhesive, the adhesive layer having a thickness in a range extending from 1 to 5 mm ([0060]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yukawa to incorporate the teachings of Lebrun to provide that the adhesive layer comprises a solid pressure-sensitive adhesive having a thickness of from 0.05 mm to 5.0 mm (1 to 5 mm is in the range of 0.05 mm to 5 mm). Doing so would be possible to achieve the attachment of the damper very quickly, very simply, effective and long-lasting, as recognized by Lebrun ([0012]). 
Regarding claims 3 and 8, Yukawa discloses that, for example, it is preferable that the double-coated tape 15 has a peel strength of at least 0.147 N/mm (or 2.94 N/20mm) at 25 ˚C (ordinary temperature) ([0054]). 
Yukawa discloses a prima facie case of obviousness exists where the claimed range (having a peeling adhesive strength of 5 N/20mm or greater) and prior art range (at least 2.94 N/ 20 mm) do not overlap but are close enough that one skilled in the art would have expected 
Regarding claims 4 and 9, Yukawa discloses that, as shown in Examples ([0062], [0065] and Table 2), the approximate volume of the noise damper is 2*10*185 = 3700 cm3. Thus, the sound absorbing member has a volume about 3700/35900 = 10% of a cavity volume of the tire (overlapping). 
Regarding claim 5, Yukawa teaches that the sound absorbing member/noise damper (4) comprises a single band-like body having a rectangular cross-sectional shape (Fig. 3; paragraph [0030]) and the band-like body forming the sound absorbing member/noise damper (4) is disposed straddling a tire equator (paragraph [0029]; Fig. 3 (C)). 
Regarding claim 7, Yukawa discloses that, as illustrated in Fig. 2, in the pneumatic tire the sound absorbing member (Fig. 2, item 4) comprises a missing portion (as shown) in at least one section in the tire circumferential direction.
Regarding claim 10, Yukawa discloses that, in the pneumatic tire the sound absorbing member comprises a single band-like body having a rectangular cross-sectional shape, and 
the band-like body forming the sound absorbing member is disposed straddling a tire equator ([0029] and [0030], lines 1-4). 
Regarding claim 11, Yukawa discloses that, as illustrated in Fig. 2, in the pneumatic tire the sound absorbing member (Fig. 2, item 4) comprises a missing portion (as shown) in at least one section in the tire circumferential direction.
13, Yukawa discloses that, as illustrated in Fig. 2, in the pneumatic tire the sound absorbing member (Fig. 2, item 4) comprises a missing portion (as shown) in at least one section in the tire circumferential direction.
Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yukawa (US 2009/0038726) and Lebrun et al. (US 2020/0157391) as applied to claim 1 above, further in view of Yukawa (US 7,188,652), hereafter Yukawa’s 652.
Regarding claims 6 and 12, Yukawa in the combination discloses that, as illustrated in Figs. 1-3, the pneumatic tire further comprising a central land portion disposed on the tread portion on a tire equator and continuously extending around the tread portion around an entire tire circumference.
However, the combination does not explicitly disclose a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape.
In the same field of endeavor, pneumatic tire, Yukawa’s652 discloses that, as illustrated in Fig. 18:  
the sound absorbing member (Fig. 18, item 9) comprises a first band-like body (as shown) and a second band-like body (as shown), each one having a rectangular cross-sectional shape;
the first band-like body forming the sound absorbing member is disposed on one side in a tire lateral direction with respect to a position of a width of the center land portion from one end portion of the center land portion on the one side in the tire lateral direction to the  other side in the tire lateral direction;

the first band-like body forming the sound absorbing member and the second band-like body forming the sound absorbing member are separated from each other by a certain percent of the width of the center land portion.
However, Yukawa’s 652 does not disclose that the first band-like body is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the center land portion, the second band-like body ids disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion and the first band-like body and the second band-like body are separated from each other by 60% or greater of the width of the center land portion.  Yukawa’s 652 discloses, as illustrated in Fig. 18, the first band-like body having a width of 35 mm and the second band-like body having a width of 35 mm, respectively. The gap between the two band-like bodies is 40 mm. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the first band-like body is disposed on one side in a tire lateral direction with respect to a position of 40% of a width of the center land portion, the second band-like body ids disposed on the other side in the tire lateral direction with respect to a position of 40% of the width of the center land portion and the first band-like body and the second band-like body are separated from each other by 60% or greater 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yukawa’s 652 to provide a first band-like body and a second band-like body, each one having a rectangular cross-sectional shape. Doing so would be possible to improve noise reduction, as recognized by Yukawa’s 652 (see Ex. 4 (Fig. 18) in Table 1). 

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that anticipation by Yukawa has not been established, it is persuasive and 102 rejection is withdrawn. However, for further consideration, Yukawa individually teaches pressure sensitive adhesive layers as claimed and a tape comprising only an adhesive layer prepared without using the base material ([0053]). For one of ordinary skilled in the art, pressure sensitive adhesive layers can be considered in 100% solid form. Each of these configurations is utilized to be easy to handle and superior in adhesion work efficiency. Combining each of these embodiments into one configuration (i.e. a tape substituting the adhesive layer with (solid) pressure sensitive adhesive layers prepared without using the base material) logically flows from their having been individually taught in the prior art as being known for achieving the same purpose.
Regarding arguments in claim 2 that Yukawa did not understand the thickness of the adhesive layer and claim 2 is non-obvious, it is persuasive.  However, based on the updated 
Regarding arguments in claims 3 and 8 that the claimed range is more than 34 times greater than 0.147 N/mm (or 2.94 N/20 mm) and one of ordinary skill in the art could not have been motivated to select a range of at least 5 N/20 mm for the peel strength based on Yukawa disclosure, it is not persuasive. Yukawa discloses that, for example, it is preferable that the double-coated tape 15 has a peel strength of at least 0.147 N/mm at 25 ˚C (ordinary temperature) ([0054]). Yukawa realizes that, the double-coated adhesive tape is required to exhibit a high adhesive strength at both ordinary temperature and high temperature. Thus, in the teachings of Yukawa, the peel strength at ordinary temperature is required to meet at least 0.147 N/mm and Yukawa’s concern is the peel strength should be enough while temperature is higher. In other words, the requirement of the peel strength larger than 0.147 N/mm (2.94 N/20 mm) (minimum) is close enough to the claimed range of 5 N/20mm or greater due to the concern of elevated temperature.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Yukawa since the claimed ranges and the prior art ranges are close enough (overlapping) that one skilled in the art would have expected them to have the same properties and further being motivated to guarantee an adequate peeling strength of the adhesive layer at both ordinary temperature and high temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741   

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742